
	
		I
		111th CONGRESS
		2d Session
		H. R. 5645
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. Nunes (for
			 himself, Mr. McCarthy of California,
			 Mr. Herger,
			 Mr. Bishop of Utah,
			 Mr. Chaffetz,
			 Mr. Rogers of Kentucky,
			 Mr. Burton of Indiana,
			 Mr. Lewis of California,
			 Mr. Mica, Mr. Duncan, Mr.
			 Hunter, and Mr. Rehberg)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Natural Resources,
			 Agriculture, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Director of National Drug Control Policy
		  to develop a Federal Lands Counterdrug Strategy and to provide for enhanced
		  penalties for certain drug offenses on Federal lands.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Lands Counterdrug Strategy and
			 Enforcement Enhancement Act.
		2.Federal Lands
			 Counterdrug Strategy
			(a)In
			 generalNot later than 120
			 days after the date of enactment of this Act, and every 2 years thereafter, the
			 Director of National Drug Control Policy shall submit to the Congress a Federal
			 Lands Counterdrug Strategy.
			(b)PurposesThe
			 Federal Lands Counterdrug Strategy shall—
				(1)set forth the Government's strategy for
			 preventing the illegal production, cultivation, manufacture, and trafficking of
			 controlled substances on covered lands;
				(2)state the specific roles and
			 responsibilities of the relevant agencies, including the National Drug Control
			 Program agencies, the Forest Service, the National Park Service, and the Bureau
			 of Land Management, for implementing that strategy; and
				(3)identify the specific resources required to
			 enable the relevant agencies, including the National Drug Control Program
			 agencies, the Forest Service, the National Park Service, and the Bureau of Land
			 Management, to implement that strategy.
				(c)Specific content
			 related to marijuana eradicationThe Federal Lands Counterdrug
			 Strategy shall include—
				(1)a strategy to reduce the cultivation and
			 trafficking of marijuana on covered lands; and
				(2)an examination of
			 how technology available when the Federal Lands Counterdrug Strategy is being
			 prepared, including herbicides, can be used to reduce the cultivation and
			 trafficking of marijuana on covered lands.
				(d)Specific content
			 related to the effect of land-Management laws on the enforcement of drug
			 lawsThe Federal Lands
			 Counterdrug Strategy shall include an analysis of the effect of Federal laws
			 related to the management of covered lands on the enforcement of the Controlled
			 Substances Act (21 U.S.C. 801 et seq.) and on such other Federal laws related
			 to the importation, manufacture, distribution, possession, or use of controlled
			 substances as the Director considers appropriate. The analysis shall include an
			 assessment of—
				(1)whether such
			 land-management laws hinder enforcement on covered lands of such laws related
			 to controlled substances;
				(2)whether any
			 hindrance of enforcement described in paragraph (1) results from restrictions
			 under such land-management laws that—
					(A)limit the use of
			 tools or strategies, including motor vehicles, used by law enforcement
			 personnel to enforce such laws related to controlled substances in areas that
			 are not on covered lands; or
					(B)result in a lack of access to areas on
			 covered lands that creates havens for the importation, manufacture,
			 distribution, possession, or use of controlled substances; and
					(3)whether any additional authorities,
			 including exceptions from or waiver authority with respect to such
			 land-management laws, are needed to prevent the importation, manufacture,
			 distribution, possession, or use of controlled substances on covered lands and
			 to secure such lands from related criminal activity.
				(e)Consultation
			 with other agenciesThe
			 Director shall issue the Federal Lands Counterdrug Strategy in consultation
			 with the heads of the relevant agencies, including the National Drug Control
			 Program agencies, the Forest Service, the National Park Service, the Bureau of
			 Land Management, and any relevant State, local, and tribal law enforcement
			 agencies.
			(f)LimitationThe Federal Lands Counterdrug Strategy
			 shall not change existing agency authorities or the laws governing interagency
			 relationships, but may include recommendations about changes to such
			 authorities or laws.
			(g)Report to
			 CongressThe Director shall
			 provide a copy of the Federal Lands Counterdrug Strategy to the appropriate
			 congressional committees (as defined in section 702(12) of the Office of
			 National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C.
			 1701(12))).
			(h)Treatment of
			 classified or law enforcement sensitive informationAny content of the Federal Lands
			 Counterdrug Strategy that involves information classified under criteria
			 established by an Executive order, or whose public disclosure, as determined by
			 the Director or the head of any relevant National Drug Control Program agency,
			 would be detrimental to the law enforcement or national security activities of
			 any Federal, State, local, or tribal agency, shall be presented to Congress
			 separately from the rest of the strategy.
			(i)DefinitionsIn
			 this section:
				(1)Controlled
			 substanceThe term controlled substance has the
			 meaning given such term in section 102(6) of the Controlled Substances Act (21
			 U.S.C. 802(6)).
				(2)Covered
			 landsThe term covered lands means units of the
			 National Park System, National Forest System lands, and public lands (as such
			 term is defined in section 103(e) of the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1702(e))).
				(3)National Drug
			 Control Program agencyThe
			 term National Drug Control Program agency has the meaning given
			 such term in section 702(7) of the Office of National Drug Control Policy
			 Reauthorization Act of 1998 (21 U.S.C. 1701(7)).
				3.Enhanced
			 penalties for certain drug offenses on Federal lands
			(a)Cultivating or
			 manufacturing controlled substances on Federal propertySection
			 401(b)(5) of the Controlled Substances Act (21 U.S.C. 841(b)(5)) is amended by
			 striking imprisoned as provided in and all that follows through
			 the end of the paragraph and inserting fined not more than $500,000 if
			 the defendant is an individual or $1,000,000 in any other case, or imprisoned
			 not more than 10 years, or both. Imprisonment imposed under this paragraph
			 shall run consecutively to any imprisonment imposed for the offense under any
			 other provision of this title or title III..
			(b)Use of hazardous
			 substances on Federal landSection 401(b)(6) of such Act (21
			 U.S.C. 841(b)(6)) is amended—
				(1)by striking
			 five and inserting 10; and
				(2)by adding at the
			 end the following: A sentence of imprisonment imposed under this
			 paragraph shall run consecutively to any imprisonment imposed for the offense
			 under any other provision of this title or title III..
				(c)Unauthorized
			 stream diversion or unauthorized vegetation removal on Federal
			 landSection 401(b) of such Act (21 U.S.C. 841(b)) is amended by
			 adding at the end the following:
				
					(8)Whoever violates subsection (a) by
				manufacturing or cultivating a controlled substance on Federal land, and to
				facilitate or in the course of such violation knowingly—
						(A)without authorization, diverts an
				aquifer, spring, stream, river, or body of water; or
						(B)without authorization, removes vegetation
				on Federal land;
						shall be
				fined under title 18, United States Code, or imprisoned not more than 10 years,
				or both. Imprisonment imposed under this paragraph shall run consecutively to
				any imprisonment imposed for the offense under any other provision of this
				title or title
				III..
			(d)Boobytraps on
			 Federal propertySection 401(d) of such Act (21 U.S.C. 841(d)) is
			 amended by adding at the end the following:
				
					(4)Imprisonment imposed under this subsection
				shall run consecutively to any imprisonment imposed for the offense under any
				other provision of this title or title
				III.
					.
			(e)Use or
			 possession of firearms in connection with drug offenses on Federal
			 landsSection 924(c) of title 18, United States Code, is amended
			 by adding at the end the following:
				
					(6)In imposing a sentence under this
				subsection, the court shall consider it as an aggravating factor warranting a
				longer sentence of imprisonment if the offense was a violation of the
				Controlled Substances Act or the Controlled Substances Import and Export Act
				and took place on Federal
				lands.
					.
			
